

STATE OF TEXAS 


COLLIN COUNTY 




GLOBE LIFE INC. NON-QUALIFIED STOCK OPTION
GRANT AGREEMENT




        GLOBE LIFE INC., a corporation organized and existing under the laws of
the state of Delaware (the "Company"), does hereby grant and give unto
__________________________
(the "Optionee"), the following non-qualified stock option (the "Option") upon
the terms and conditions hereinafter set forth.
AUTHORITY FOR GRANT
        1. Stock Incentive Plan. The Option is granted under the provisions of
the Globe Life Inc. 2018 Incentive Plan, formerly the Torchmark Corporation 2018
Incentive Plan (the “Plan”), as a non-qualified option and is subject to the
terms and provisions of the Plan. Capitalized terms used but not defined herein
shall have the meanings given them in the Plan which is incorporated by
reference herein.
TERMS OF OPTION
        2. Number of Shares. The Optionee is hereby granted an option to
purchase from the Company ____________ shares (the "Shares") of the company's
common capital stock.
        3. Option Price Per Share. The option price for each Share subject to
the Option shall be $_______, the closing price of the Stock on the New York
Stock Exchange Composite Tape on ____________, _______, which is the "Grant
Date".
        4. Option Period. The Option shall be and become first exercisable to
the extent of 50% of the Shares on and after ____________, _______. The
remaining Shares shall become exercisable on and after ____________, _______.
Notwithstanding any other provision of this Agreement, if the Option is not
exercised with respect to all Shares prior to seven (7) years from the Grant
Date, the Option shall terminate and the parties hereto shall have no further
rights or
1



--------------------------------------------------------------------------------



obligations hereunder. For the purposes of this agreement, "Option Period" shall
mean the seven (7) year period commencing on the Grant Date.
        5. Method of Exercise. The Option may be exercised in whole or in part
at any time during the Option Period, by giving written notice of exercise to
the Company specifying the number of Shares to be purchased, accompanied by
payment in full of the purchase price, in cash, by check or such other
instrument as may be acceptable to the Compensation Committee of the Globe Life
Inc. Board of Directors (the "Committee"). Payment in full or in part may also
be made in the form of unrestricted stock already owned by the Optionee (based
on the fair market value of the stock on the date the Option is exercised). The
Optionee shall have the rights to dividends or other rights of a stockholder
with respect to the Shares subject to the option when the Optionee has given
written notice of exercise and has paid in full for such Shares.
        6. Transferability of Option. The Option may be transferred by the
Optionee to members of his or her Immediate Family (the children, grandchildren
or spouse of the Optionee), to one or more trusts for the benefit of such
Immediate Family members or to one or more partnerships where such Immediate
Family members are the only partners if (i) the Optionee has received express
written approval of such transfer from the Committee and (ii) the Optionee does
not receive any consideration in any form whatsoever for said transfer. Except
as provided in the foregoing sentence, the Option shall not be transferable by
the Optionee other than by will or by the laws of descent and distribution.
TERMINATION OF OPTION
        7. Termination by Death. If the Optionee's employment with the Company,
any Subsidiary and/or any Affiliate terminates by reason of death (or if
Optionee dies following termination of employment by reason of disability or
retirement at or after age 65), the Option shall become immediately exercisable
and may thereafter be exercised by the legal representative of the estate or by
the legatee of the Optionee under the will of the Optionee,
2



--------------------------------------------------------------------------------



during the period ending on the expiration of the stated term of the Option or
the first anniversary of the Optionee's death, whichever is later.
        8. Termination by Reason of Disability. If the Optionee's employment
with the Company, any Subsidiary, and/or any Affiliate terminates by reason of
Disability, the Option shall be immediately exercisable and may thereafter be
exercised during the period ending on the expiration of the stated term of the
Option.
        9. Termination by Reason of Retirement. If the Optionee's employment
with the Company, any Subsidiary, and/or any Affiliate terminates by reason of
retirement at or after age 65, the Option shall become immediately exercisable
and may thereafter be exercised during the period ending on the expiration of
the stated term of the Option.
        If the Optionee's employment with the Company, any Subsidiary, and/or
any Affiliate terminates by reason of retirement at or after age 60, the Option
shall terminate five (5) years from the date of such retirement or upon the
expiration of the stated term of the Option, whichever is shorter. If the
Optionee's employment with the Company, any Subsidiary and/or any Affiliate
terminates by reason of retirement at or after age 55, the Option shall
terminate three (3) years from the date of such retirement or upon the
expiration of the stated term of the Option, whichever is shorter. In the event
of retirement at or after ages 55 or 60, there shall be no acceleration of
vesting of the Option, but the Option shall continue to vest in accordance with
its regular schedule and may be exercised to the extent it is or becomes
exercisable prior to the termination of the Option (the “Continued Vesting
Shares”); provided that the Participant’s Retirement occurs after the first
anniversary of the Grant Date.
        10. Termination for Cause. If the Optionee's employment with the
Company, any Subsidiary and/or any Affiliate is terminated for Cause, or the
Committee determines that the Optionee has engaged in conduct that would be
grounds for termination with cause, the Option shall be immediately forfeited to
the Company upon the giving of notice of termination of employment.
3



--------------------------------------------------------------------------------



        11. Other Termination. If the Optionee's employment with the Company,
any Subsidiary and/or any Affiliate is involuntarily terminated by the
Optionee's employer without Cause, the Option shall terminate three (3) months
from the date of termination of employment or upon the expiration of the stated
term of the Option, whichever is shorter. If the Optionee's employment with the
Company, any Subsidiary and/or any Affiliate is voluntarily terminated for any
reason, the Option shall terminate one (1) month from the date of termination of
employment or upon the expiration of the stated term of the Option, whichever is
shorter. In the event of involuntary termination without Cause or voluntary
termination, there shall be no acceleration of vesting, but the Option shall
continue to vest in accordance with its regular schedule and may only be
exercised to the extent it is or becomes exercisable prior to such termination.
GENERAL TERMS AND PROVISIONS
        12. Shares Listed on the Exchange. The Shares for which the Option is
hereby granted shall have been listed on the New York Stock Exchange at the time
the Option is exercised.
        13. Shares May be Newly Issued or Purchased. The Shares to be delivered
upon exercise of the Option shall be made available, at the discretion of the
Company, either from authorized but previously unissued Shares or from Shares
held in the treasury of the Company.
        14. Adjustment of Shares for Recapitalization. In the event of any
merger, reorganization, consolidation, recapitalization, stock dividend, or
other change in corporate structure affecting the Stock, a substitution or
adjustment shall be made in the number and price of Shares.
        15. Payment of Taxes. The Optionee shall, no later than the date as of
which the value of any portion of the Option first becomes includable in his/her
gross income for Federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Committee, in its sole discretion, regarding
payment of, the minimum Federal, state, local or FICA taxes of any kind required
by the law to be withheld with respect to the Option. The obligations of the
Company under this Agreement shall be conditional on such payment or
arrangements.
4



--------------------------------------------------------------------------------



        The Optionee may elect, subject to the approval of the Committee, to
satisfy his/her minimum Federal, and where applicable, FICA, state and local tax
withholding obligations arising from all awards by the reduction in an amount
necessary to pay any such minimum withholding tax obligations, of the number of
Shares of stock or amount of cash otherwise issuable or payable to said Optionee
upon the issuance of Shares or payment of cash in respect of an Option. The
Company and, where applicable, its Subsidiaries and Affiliates shall, to the
extent permitted by law, have the right to deduct any such minimum withholding
taxes owed by an Optionee who is not subject to Section 16 of the 1934 Act from
any payment of any kind otherwise due to said Optionee.
        16. Headings. The headings contained herein are for convenience of
reference only, do not constitute a part of this Grant Agreement and shall not
be deemed to limit or affect any of the provisions hereof.
        17. Notices. Any notices required by or permitted to be given to the
Company under this Agreement shall be made in writing and addressed to the
Secretary of the Company in care of the Company's Legal Department, 3700 South
Stonebridge Drive, McKinney, Texas 75070. Any such notice shall be deemed to
have been given when received by the Company.
        18. Effective Date of Stock Option. This Option has been executed this
___ day of
____________, _______, effective as of ____________, _______.


             GLOBE LIFE INC.






             By:     
             Its: Authorized Officer






                  
              Optionee


5

